Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Claims
Claims 1-16 are pending with claims 14-15 withdrawn 
Examiner’s Note
When making amendments to the claims Applicant is advised to be careful and not add new matter.  Applicant is advised to precisely point out where in the disclosure as filed, not the PGPUB, support is present for any amendments.
In Applicant’s Paper filed 5/13/2022 Applicant did not refer the application as field but possibly the PGPUB.  The application as filed does not have paragraph numbers.
WITHDRAWN REJECTIONS
All rejections of record, except for those discussed below, in the Office Action mailed 11/16/2021 have been withdrawn due to Applicant’s amendments in the Paper filed 5/13/2022.
NEW/REPEATED REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Official Correspondence.
Claim Rejections - 35 USC § 112
Claims 1-13 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “from 1 to 20 wt-% hardstock” in Claim 1, line 4 is vague and indefinite as it unclear whether hardstock is referring to fatty acid chains that have a melting point above room temperature or does it refer an oil/fat material that is a solid at room temperature.  For example, it is unclear whether 100 grams of liquid salad soybean would be considered as containing a 16% hardstock portion and an 84% non-hardstock portion as about 16% of soybean oil is known to contain the fatty acid chains of C16:0 and C18:0 that are solid at room temperature.  Alternatively, it is unclear whether a 16 gram composition containing fatty acid chains of C16:0 and C18:0, that is a solid at room temperature, be considered hardstock even though these 16 grams are later combined with 84 grams of a liquid oil that does not contain C16:0 and C18:0 fatty acid chains.  If this second scenario is interpreted as being the only alternative that includes a hardstock then it is conceivable that two identical mixtures, both with a saturated fat of 16%, could be interpreted as different.  This scenario does not make any sense and cannot be the case.  It is further unclear what is the difference between a hardstock composition and a composition that is not hardstock and what difference does it make as the claimed composition is not for a hardstock but rather for a composition with an oil phase that was prepared in part by combining a liquid oil and a hardstock.  If the claims do not define how much of the fat/oil is saturated fat or solid at room temperature then it appears to be unclear what is actually being combined.  If the liquid oil contains 40% saturated fat and the hard stock is 20% then the combined oil/fat will be like a shortening.  However, if the liquid oil contains about 0% saturated fat and the hardstock is about 0.5% then the oil/fat is a very liquid oil.
Applicant’s discussion at page 5 of the Paper filed 5/13/2022 do not make sense.  See below excerpt.

    PNG
    media_image1.png
    113
    671
    media_image1.png
    Greyscale


Applicant’s arguments do not take into account that oils/fats are a blend of triglycerides with numerous combinations of fatty acids across the 3 fatty acid chains.  It is possible for both a “liquid oil” and a “hardstock fat” to include both solid and liquid triglycerides if fractionated and/or classified.
It is unclear how a person having ordinary skill in the art could determine whether compositions do or do not infringe Claim 1 if issued.  It is known in the art that triglycerides include a mixture of fatty acids across the 3 fatty acid chains.
An example of the confusion is illustrated below wherein Composition A and Composition B are identical with Composition A including 1% hardstock fat while Composition B has 0% hardstock.  According to Applicant’s arguments in the Paper filed 5/13/2022 an oil phase with an oil/fat composition according Composition A would infringe Claim 1, however, the identical oil/fat composition according Composition B would not infringe.
 
COMPOSITION A
 
 
COMPOSITION B
 Fatty
Acid
99% liquid oil
1% hardstock fat
total
100% liquid oil/ 0% hardstock fat
C16:0
10
1
11
11
C18:0
4
 
4
4
C18:1
25
 
25
25
C18:2
55
 
55
55
C18:3
5
 
5
5
 
 
 
 
 
 
99
1
100
100


Clarification and/or correction required. 
ANSWERS TO APPLICANT’S ARGUMENTS
The limitations of the amended/new claims are discussed above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         	May 16, 2022